Case: 16-15864    Date Filed: 03/15/2017   Page: 1 of 2


                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 16-15864
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 6:16-cr-00089-CEM-TBS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

YANIQUE CHANTEL COACH,


                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (March 15, 2017)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Stephen J. Langs, appointed counsel for Yanique Chantel Coach in this
             Case: 16-15864     Date Filed: 03/15/2017   Page: 2 of 2




direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel's assessment of

the relative merit of the appeal is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel's motion to withdraw

is GRANTED, and Coach's conviction and sentence is AFFIRMED.




                                         2